Exhibit 10.1
Execution Copy
SEPARATION, CONSULTING, AND MUTUAL GENERAL RELEASE AGREEMENT
THIS SEPARATION, CONSULTING, AND MUTUAL GENERAL RELEASE AGREEMENT (the
“Agreement”) is made and entered into by and between Donald E. Royer (“Royer”)
and Signature Group Holdings, Inc. a Nevada corporation (herein “Signature” or
“the Company”), formerly known as Fremont General Corporation (“Fremont”), and
successor in interest by merger as of June 11, 2010 (the “Effective Date”), to
Fremont Reorganizing Corporation (“FRC”), also formerly known as Fremont
Investment & Loan (hereinafter “FIL”). Royer and Signature are collectively
referred to herein as the “Parties”.
WHEREAS, on June 4, 2010, Royer pursuant to the terms of Section 9 (a) (iv) of
the Employment Agreement entered into by Royer, the Company and FRC, provided
advance thirty (30) days written notice of his resignation from the position of
Executive Vice President and General Counsel of the Company and FRC; and
WHEREAS, effective as of July 5, 2010, the Company’s Board of Directors accepted
the resignation of Royer and the employment agreement dated November 9, 2007
between the Company and Royer was terminated effective as of July 5, 2010; and
WHEREAS, the Company requested Royer to continue to provide services to the
Company after July 5, 2010, as the Company’s interim acting Chief Operating
Officer and as the Company’s interim acting Chief Legal Officer and so as to
assist the Company’s Senior Executive Management with the ongoing legal,
business and strategic operations of the Company, immediately following its
successful Chapter 11, reorganization and to facilitate a transition of the
legal and operational responsibilities present at the Company; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Royer agreed to be subsequently employed by the Company on a month to
month “at will” basis subsequent to July 5, 2010 and Royer continued to provide
assistance and support to the Company and to the Company’s Senior Management
team through October 1, 2010; and
WHEREAS, the Company desires to document and enter into a consulting agreement
with Royer by which the Company will continue to have the assistance, support,
counsel and advice of Royer for the period from October 2, 2010 through and
including December 31, 2010 and thereafter, as herein provided; and
WHEREAS, the Company and Royer have agreed upon a separation arrangement; and
WHEREAS, upon the conclusion of the parties’ employment relationship, (i.e.,
effective as of October 1, 2010, the Parties desire to engage Royer as an
Independent Consultant on the terms and conditions set forth herein; and
WHEREAS, the Parties desire to settle, fully and finally, differences between
them which may exist in connection with the employment relationship and the
negotiated termination of that relationship, as well as any related unknown
and/or unasserted claims, in order to avoid the risks and costs of litigation;

 

2



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the Parties to this
Agreement hereby agree as follows:
1. Payments To Royer — In consideration of the covenants undertaken and releases
given herein by Royer, and in full satisfaction of the obligations of the
Company under that certain Employment Agreement dated November 9, 2007, (the
“Employment Agreement.”), and in recognition of Royer’s performance as Executive
Vice President and General Counsel during his employment with the Company
through July 5, 2010, and thereafter as the Company’s acting interim Chief
Operating Officer and acting interim Chief Legal Officer for the period from
July 5, 2010 through October 1, 2010, which October 1, 2010 date shall be deemed
by the Parties to be the effective date of Royer’s termination of employment
from the Company (herein the “Termination Date”), and in recognition of Royer’s
agreement to provide continued consulting services to Company as set forth
herein:
a. Effective as of October 2, 2010, Royer will be retained by the Company as an
Independent Consultant and as may be requested by the Company through the
Company’s Senior Management or Board of Directors, Royer will continue to
provide services, counsel and advice to the Company, when and as requested from
time to time by the Company’s Senior Management and the Company will compensate
Royer for the period October 2, 2010 through December 31, 2010 in the amount of
$124,000 (October 2, 2010- through December 31, 2010), which payment or payments
through December 31, 2010, as may be made by the Company, shall be paid pursuant
to Paragraph 1 e., below and reported at year end 2011 as compensation paid to
Royer by way of Form 1099.

 

3



--------------------------------------------------------------------------------



 



b. In addition to the consulting payment(s) to be made pursuant to paragraph 1
a, above, the Company will pay to Royer the total severance amount of Five
Hundred Thousand Dollars ($500,000.00), less standard withholdings and
deductions, provided that Royer executes and does not revoke this Agreement (all
as provided in Paragraph 14 below). The severance payment under this Paragraph
shall be subject to applicable withholding and deductions as required by federal
and state law and shall be reported at year end 2011 via Form W-2 and shall be
paid to Royer pursuant to Paragraph 1 e., below.
c. The Company will pay to Royer, for reimbursement of certain legal expenses
incurred by Royer during the course of his employment and in connection with the
Chapter 11 proceeding commenced by Fremont General Corporation and the
preparation of this Agreement the amount of $12,159.89. Royer shall submit to
the Company a copy of the invoices and payments made by Royer to document and
evidence the legal expenses incurred by Royer. The Company’s payment and
reimbursement of Royer’s legal expenses made under this provision shall be made
to Royer or his counsel pursuant to Paragraph 1 e., below.
d. Notwithstanding all of the dates referenced in Paragraph 1, the Company shall
not take any action hereunder, including but not limited to the payment of any
severance amounts, until Royer has executed this Agreement, returned the
executed Agreement to the Company, and Royer’s time to revoke this Agreement has
expired without Royer revoking this Agreement.

 

4



--------------------------------------------------------------------------------



 



e. The Company shall pay Royer the payment amounts noted above in Paragraphs
1(a), (b) and (c), in four (4) equal quarterly installments, with such quarterly
installment payments commencing on January 1, April 1, July 1, and October 1,
2011. Except for the payments to be made under Paragraphs 1(a), (b) and
(c) hereof, the Company shall be absolved of its obligation to make any future
payments to Royer in the event that Royer fails to provide consulting services
in accordance with the terms of this Agreement.
2. As of the Termination Date, Royer has resigned all of his officer and
director positions with the Company and their subsidiaries.
3. Group medical insurance coverage will continue to be provided to Royer under
the provisions of COBRA for up to eighteen (18) months after Royer’s Termination
Date, provided Royer properly elects to enroll and obtain continued coverage
under COBRA. Should Royer elect to continue coverage benefits under COBRA, Royer
will be responsible for any COBRA premiums to be paid.
4. Royer shall direct all employment-verification inquiries to the Company’s
Human Resource Director or, in the absence of such an employee, the Company’s
Chief Executive Officer. In the event a prospective employer asks for an
employment reference, the Company will verify the basic facts of Royer’s
employment, to wit: date of hire, job titles and job assignments during his
tenure, and the date of his resignation. No other information will be provided
by the Company in response to any request for information, in accordance with
the Company’s general policy.

 

5



--------------------------------------------------------------------------------



 



5. Non Disparagement — Royer and the Company agree that Royer and the Company’s
Officers and Directors will refrain from all communications of any kind which
disparage the reputation of the Company or Royer or any of the Company’s former
or current directors, officers, employees, agents, shareholders, attorneys and
consultants, except to the extent required by Court order, by the proper inquiry
of a state or federal governmental agency, or by a subpoena to testify issued by
a Court of competent jurisdiction.
6. Consulting Services — In order to allow a smooth transition and not disrupt
Company’s business operations following Royer’s Termination Date, upon Company’s
request, Royer agrees to provide Company with his independent consulting
services, which services include Royer providing to the Company any information
and assistance (including, but not limited to, truthfully cooperating and
honestly assisting Company, to the best of Royer’s ability) that the Company
deems necessary, consistent with Royer’s historic services to Company and
Royer’s skills and abilities, in a reasonable, timely, and clear manner,
including, but not limited to, preparing for and attending court proceedings,
preparing for and attending depositions, assisting with the formulation of legal
strategies, and attending meetings (whether in person or telephonically).
a. Subsequent to December 31, 2010, if the Company should require or seek to
have Royer provide consulting services, then the Company shall pay Royer Three
Hundred Dollars ($300.00) per hour for each and every hour, with such payments
being reported at year’s end via Form 1099. As to any consulting services that
Company should request Royer to provide, Royer will make good-faith,
commercially reasonable efforts to be available, to provide such services, and
subject to Royer’s then-existing professional commitments. Royer shall
periodically (monthly) submit Statement(s) detailing the number of hours and
identifying the specific matters worked on during the month at the request of
the Company, for all such Consulting Services worked performed by Royer
commencing on January 1, 2011. Such Statements shall be reviewed and if approved
by the Company shall be paid within thirty (30) days after receipt by the
Company.

 

6



--------------------------------------------------------------------------------



 



b. Company and Royer will work together in good faith to try to find mutually
agreeable times for Royer to provide consulting services as may be subsequently
requested hereunder, consistent with Company’s business needs and Royer’s
professional work and personal commitments.
c. To the extent Royer is required to assist Company in this manner, Company
will reimburse Royer for reasonable out-of-pocket expenses documented and
associated with Royer’s assistance.
d. In providing said consulting services, Royer and Company intend that Royer
shall be an independent contractor to the Company, and not an employee, agent,
joint venturer, or partner of the Company. Nothing in this Agreement shall be
interpreted or construed as creating or establishing the relationship of
employer and employee between Company and Royer. Royer is not subject to daily
supervision by Company concerning how, when and in what order Royer’s consulting
services are to be performed, and will not be required to undergo training in
any particular manner or method of performance by Company. Royer is free at all
times to conduct his business in such manner as he sees fit, including through
the provision of consulting services to other entities. Royer may allocate
whatever portion of his time is required to providing the requested services to
Company as he may deem proper, and may operate on his own schedule and on a
non-exclusive basis with Company. Royer is not entitled to participate in any
employee benefits plans provided by Company, including, but not limited to,
group health insurance, vacation pay, sick pay, and any profit sharing plan.

 

7



--------------------------------------------------------------------------------



 



7. Except as to such rights or claims as may be created by this Agreement,
Royer, on behalf of himself and any heirs, executors, administrators, marital
community, or assigns which he has or may have at any time in the future, hereby
irrevocably and unconditionally remises, releases, forever discharges and
covenants not to sue the Company, and any predecessor, successor, parent,
subsidiary or affiliated corporation, and all present or former shareholders,
directors, officers, agents, employees, representatives, and attorneys, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”), or any of them, from any and all actions, causes of action, suits,
debts, charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, and expenses (including attorneys’ fees and
costs actually incurred), of any nature whatsoever, in law or equity, known or
unknown, suspected or unsuspected, concealed or hidden, fixed or contingent,
which Royer ever had, now has, or hereafter may have against the Releasees, from
the beginning of time to the date of this Agreement, including but not limited
to any claims arising from any alleged violation of any federal, state or local
statutes, ordinances or common law, including but not limited to, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act (29
U.S.C. Section 621 et seq.), the National Labor Relations Act, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Equal Pay Act, the Employee Retirement Income Security Act, the
California Constitution, the California Government Code, the California Labor
Code, the California Civil Code, the California Business & Professions Code, the
California Penal Code, the California Fair Employment and Housing Act, the
California Family Rights Act, or any other federal, state or local law,
regulation or ordinance (the “Settled Claims”). The Company acknowledges that
nothing in this Agreement in any way limits or affects the Company’s indemnity
obligations to Royer, as contained in various agreements between Royer and the
Company, including but not limited to the obligations contained in
Indemnification Agreements dated December 13, 2007, January 8, 2008, and
June 11, 2010, and under any applicable law and common law rights as well
arising from employment.

 

8



--------------------------------------------------------------------------------



 



8. Except as to such rights or claims as may be created by this Agreement, the
Company and its predecessor, successor, parent, subsidiary or affiliated
corporations, hereby irrevocably and unconditionally remises, releases, forever
discharges, and covenants not to sue Royer from any and all actions, causes of
action, suits, debts, charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, and expenses (including attorneys’
fees and costs actually incurred), of any nature whatsoever, in law or equity,
known or unknown, suspected or unsuspected, concealed or hidden, fixed or
contingent, which the Company ever had, now has, or hereafter may have against
Royer, from the beginning of time to the date of this Agreement, arising from or
relating to Royer’s employment relationship with the Company, provided, however,
that such release of Royer shall not extend to any claims, known or unknown,
suspected or unsuspected, against Royer which arise out of facts which are
finally adjudged by a court of competent jurisdiction to be a willful breach of
fiduciary duty or a crime under any federal, state, or local statute, law,
ordinance or regulation, or which are based upon facts which give rise to a
recovery by Company under any applicable policies of insurance solely as a
result of actions or omissions by Royer and as to which the insurer has a right
to subrogation against Royer.

 

9



--------------------------------------------------------------------------------



 



9. Except as necessary to enforce the rights set forth in this Agreement, Royer
agrees, promises and covenants that neither he nor any person, organization, or
other entity acting on his behalf, will file, charge, claim, sue, participate or
testify in (except as required by law), or join or cause or permit to be filed,
charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against the Releasees with respect
to the Settled Claims which are the subject of this Agreement, except as
compelled by order of a court or as necessary to participate in an investigation
or proceeding conducted by the DFEH, EEOC, or other governmental agency. Except
as necessary to enforce the rights set forth in this Agreement, the Company
agrees, promises and covenants that neither it nor any person, organization, or
other entity acting on its behalf, will file, charge, claim, sue, participate or
testify in (except as required by law), or join or cause or permit to be filed,
charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against Royer with respect to the
claims released in Paragraph 6, except as compelled by order of a court or as
necessary to participate in an investigation or proceeding conducted by the
DFEH, EEOC, or other governmental agency.

 

10



--------------------------------------------------------------------------------



 



10. Royer acknowledges and understands that this Agreement does not prohibit
Royer from filing an administrative charge or claim with: (a) the Equal
Employment Opportunity Commission (“EEOC”) or any state or local agency
authorized by the EEOC to accept such charge or claim, or (b) the National Labor
Relations Board. This Agreement does, however, preclude Royer from receiving any
monetary, injunctive, or other personal relief related in whole or in part to
claims released in this Agreement. Should any individual or entity who is not
subject to this Agreement bring an administrative charge, claim, or action
against Company or any Releasee that results in assignable recovery or relief
for Royer, Royer waives any right to such recovery or relief and specifically
assigns to Company and/or any Releasee, as the case may be, the right to any
such recovery or relief arising from such proceeding.

 

11



--------------------------------------------------------------------------------



 



11. Royer represents and warrants that he has all right, title and interest in,
and that he has neither conveyed, transferred, assigned, or hypothecated, nor
purported to convey, transfer, assign or hypothecate, either voluntarily or by
operation of law, any of the claims released pursuant to this Agreement. Royer
further represents and warrants that no other person, organization, or entity
has been subrogated to any of the claims released pursuant to this Agreement.
The Company represents and warrants that it has all right, title and interest
in, and that it has neither conveyed, transferred, assigned, or hypothecated,
nor purported to convey, transfer, assign or hypothecate, either voluntarily or
by operation of law, any of the claims released pursuant to this Agreement. The
Company further represents and warrants that no other person, organization, or
entity has been subrogated to any of the claims released pursuant to this
Agreement.
12. This Agreement is not and shall not in any way be construed as an admission
by the Company that it violated any federal, state or local law, statute,
ordinance or regulation or common law or any other legal or equitable obligation
that it has, or ever had, to Royer, nor shall this Agreement be construed as an
admission of, or finding with respect to, any disputed fact or legal contention.
Rather, this Agreement constitutes the good faith settlement of disputed claims,
and the Company specifically disclaims any liability to Royer on the part of
itself, any predecessor, successor, parent, subsidiary or affiliated corporation
and its present and former shareholders, attorneys, officers, agents, employees,
and representatives. This Agreement is not and shall not in any way be construed
as an admission by Royer that he violated any federal, state or local law,
statute, ordinance or regulation or common law or any other legal or equitable
obligation that he has, or ever had, to the Company, nor shall this Agreement be
construed as an admission of, or finding with respect to, any disputed fact or
legal contention. Rather, this Agreement constitutes the good faith settlement
of disputed claims, and Royer specifically disclaims any liability to the
Company.

 

12



--------------------------------------------------------------------------------



 



13. In order to achieve a full and complete release of the Releasees, Royer
acknowledges that the release in this Agreement is also intended to include in
its effect all such Settled Claims whether or not Royer knows or suspects them
to exist in his favor at the time that he signs this Agreement. Accordingly,
Royer waives all rights and benefits afforded by Section 1542 of the Civil Code
of the State of California and any similar state laws with respect to the
Settled Claims, and does so understanding the significance of that waiver. In
order to achieve a full and complete release of Royer, the Company acknowledges
that the release in this Agreement is also intended to include in its effect all
such claims released by the Company, whether or not the Company knows or
suspects them to exist in its favor at the time that it signs this Agreement.
Accordingly, the Company waives all rights and benefits afforded by Section 1542
of the Civil Code of the State of California and any similar state laws with
respect to the claims released in this Agreement, and does so understanding the
significance of that waiver. Section 1542 provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

13



--------------------------------------------------------------------------------



 



14. Royer understands and agrees that, by entering into this Agreement: (a) he
will on the specific payment installment dates noted above receive consideration
beyond that to which he was previously entitled; (b) he has been advised to
consult with an attorney before signing this Agreement and he has thoroughly
discussed all aspects of this Agreement with his attorney to the extent he
wished to do so; and (c) he has been offered the opportunity to evaluate the
terms of this Agreement for not less than forty-five (45) days prior to his
execution of this Agreement. Any changes, whether material or immaterial, made
to this Agreement after it was first presented to Royer shall not restart the
running of the 45-day consideration period. Royer may revoke this Agreement by
providing written notice to the Company as specified in Paragraph 27 below so
that such notice is received by the Company no later than seven (7) days after
Royer’s execution of the Agreement, and this Agreement shall become enforceable
only upon the expiration of this revocation period without prior revocation by
Royer.
15. Royer is hereby informed that:
a. The Company’s Executive Vice President and Chief Financial Officer (Thea
Stuedli), Executive Vice President, Chief Administrative Officer, Interim
President and Interim Chief Executive Officer (Richard A. Sanchez), and
Executive Vice President and General Counsel (Donald E. Royer) constitute the
decisional unit and will be considered for individually negotiated severance
benefits based upon their individual cooperation and contributions to the
Company since its emergence from bankruptcy on June 11, 2010.

 

14



--------------------------------------------------------------------------------



 



b. The employment relationship between the above-listed executives who
constitute the decisional unit and the Company has ended due to, in the
Company’s opinion, the executives’ resignation of employment.
c. Employee is not eligible to participate in and receive a benefit under this
Agreement:
i. unless employee signs this Agreement in accordance with the terms hereof; or
ii. if dismissed for a reason other than work force reduction or job elimination
(including, but not limited to, unsatisfactory performance, violation of Company
policy or procedures, theft or dishonesty, insubordination, misconduct, and/or
the unauthorized use or disclosure of proprietary, confidential and/or
trade-secret information) regardless of whether the employee has received a
notice of involuntary termination that would otherwise qualify the employee for
severance benefits.
d. Employee is presented, on Exhibit A hereto, a listing of the job titles and
ages (as of December 31, 2010) of all employees in the decisional unit who are
eligible for and were offered an individually negotiated severance package, and
the job titles and ages (as of December 31, 2010) of all employees in the same
decisional unit who were not who are not eligible for and were not offered an
individually negotiated severance package.

 

15



--------------------------------------------------------------------------------



 



16. Royer acknowledges that, by reason of Royer’s position with Company, Royer
has been given access to lists of customers, prices, business plans, financial
data, and similar confidential and proprietary materials and information
regarding the Company’s and its clients’ business affairs. Royer represents that
Royer has held all such information confidential and will continue to do so, and
that Royer will not publish or disclose and will not use such information and
relationships for any business (which term herein includes a partnership, firm,
corporation or any other entity) without the prior written consent of Company.
Without the prior written consent of the Company, Royer agrees that for a period
of eighteen (18) months immediately following the termination of Royer’s
employment with the Company, (i.e., as an “At-Will” employee terminated
effective October 1, 2010), Royer shall not directly or indirectly solicit,
induce, recruit, or encourage to leave the employment of the Company (as an
employee, independent contractor, or otherwise), such conduct is referred to as
“solicitation” any person who is then employed by the Company and/or its
affiliates or who left the employ of the Company and /or its affiliates less
than one (1) year prior to the solicitation.
17. As a result of the sums paid pursuant to this Agreement, Royer acknowledges
and agrees that no earned wages are due to Royer for any period of Royer’s
employment with Company. Consequently, California Labor Code Section 206.5 is
not applicable to the resolution of this matter by the parties hereto.
Section 206.5 provides in pertinent part as follows:
No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wage has been made.

 

16



--------------------------------------------------------------------------------



 



18. Royer agrees that Company has not made any representation to Royer regarding
the legal tax consequences of any funds received pursuant to this Agreement.
Royer agrees to pay any federal or state taxes remaining due that may be
required to be paid with respect to this Agreement and agrees to indemnify and
hold Company and all Releasees harmless for any of Royer’s tax liability
whatsoever.
19. Royer represents that Royer has not sustained any work-related injury or
illness during Royer’s employment with Company, and that Royer has not filed any
and has no intention of filing a claim for workers’ compensation benefits
arising out of, or in the course of, Royer’s employment with Company. After
execution of this Agreement, Company may, but is not required to, present for
approval to the Workers’ Compensation Appeals Board an appropriate stipulation
or compromise and release extinguishing any and all rights or claims Royer may
have under applicable workers’ compensation provisions. Royer will cooperate
fully in the execution of this documentation.
20. This Agreement shall be governed by, construed, and interpreted according to
the substantive laws of the State of California. This Agreement may be executed
in counterparts, but shall be construed as if signed in one document.

 

17



--------------------------------------------------------------------------------



 



21. No Party, nor any attorney for any Party, shall be deemed the drafter of
this Agreement for the purpose of interpreting or construing any of the
provisions hereof, and no rule of construction resolving any ambiguity against
the drafting party shall be applicable to this Agreement. The language in all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against either the Company or Royer.
Section headings in this Agreement are for convenience only and are not to be
construed as a part of this Agreement or in any way limiting or amplifying the
provisions hereof. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the
identifications of the person or persons, firm or firms, corporation or
corporations may require.
22. The Parties will execute such further papers or documents as shall be
necessary or proper in order to fulfill the terms and conditions of this
Agreement.
23. This Agreement and the terms and conditions hereof were determined in arms’
length negotiations by, between, and among the Parties and represent a final,
mutually agreeable, compromise.
24. This Agreement may not be revoked, amended, modified, or altered except
through a written agreement executed by both of the Parties.
25. If any term or provision of this Agreement, except for a term or provision
relating to the core purpose of this Agreement, is determined to be illegal or
invalid, said illegal or invalid terms or provisions shall not be deemed to be a
part of this Agreement and the validity of the remaining terms or provisions
shall not be affected thereby.

 

18



--------------------------------------------------------------------------------



 



26. All claims, disputes, and other matters in question arising out of, or
relating to, this Agreement or the alleged breach thereof shall be decided by
confidential arbitration in Orange County, California in accordance with the
employment dispute rules of JAMS unless the Parties mutually agree otherwise. In
any such arbitration, the prevailing Party shall be entitled to an award of
reasonable costs and attorney’s fees, in addition to any other appropriate
relief. This agreement to arbitrate shall be specifically enforceable under the
prevailing arbitration law.
27. All notices, requests, demands, and other communications required or
permitted to be given under the terms of this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, transmitted by
fax machine, or mailed first class, postage prepaid, or by registered or
certified mail, as follows:
If to Signature Group Holdings, Inc.:
Craig Noell
Chief Executive Officer & President
15303 Ventura Blvd., Suite 1600
Sherman Oaks, CA 91403
Telephone: 805-409-4339 Facsimile: (818) 743-7765
With copies to:
David A. Wimmer, Esq.
Swerdlow Florence Sanchez Swerdlow & Wimmer
9401 Wilshire Blvd., Suite 828
Beverly Hills, CA 90212
Telephone: 310-288-3980 x8201 Facsimile: 310-273-8680
And to:
John P. Schafer, Esq.
Manderson, Schafer & McKinlay, LLP
4695 MacArthur Court, Suite 1270
Newport Beach, CA 92660
Telephone: 949-788-1038 Facsimile: 949-209-0336

 

19



--------------------------------------------------------------------------------



 



If to Donald E. Royer:
Donald E. Royer, Esq.
183 Monarch Bay
Dana Point, California 92629
Telephone: 714-397-9170
With a copy to:
Theresa A. Kading, Esq.
Hodel Briggs Winter LLP
8105 Irvine Center Drive, Suite 1400
Irvine, California 92618
Telephone: (949) 450-8040
28. This Agreement, including all exhibits hereto, sets forth the entire,
complete and final agreement between the Parties hereto, and fully supersedes
any and all prior agreements or understandings between the Parties hereto
pertaining to the subject matter hereof, including but not limited to the
Employment Agreement(s). There are no other agreements, written or oral, express
or implied, between the Parties concerning the subject matter of this Agreement
which are not incorporated herein.
29. Royer represents and certifies that he has carefully read and fully
understands all of the provisions and effects of this Agreement and that he has
been given an opportunity to discuss all aspects of this Agreement with his
counsel and that he is voluntarily entering into this Agreement with full and
complete understanding of the terms and effects hereof. The Company represents
and certifies that it has carefully read and fully understands all of the
provisions and effects of this Agreement and that it has been given an
opportunity to discuss all aspects of this Agreement with its counsel and that
it is voluntarily entering into this Agreement with full and complete
understanding of the terms and effects hereof. No Party, nor any Party’s agents,
representatives or attorneys have made any representations concerning the terms
or effects of this Agreement other than those contained herein.

 

20



--------------------------------------------------------------------------------



 



30. Royer acknowledges that any and all obligations of the Company under that
certain Employment Agreement dated November 9, 2007 between Royer, Fremont, and
FRC are hereby terminated as of the Termination Date. The Company acknowledges
that any and all obligations of Royer under the Employment Agreement are hereby
terminated as of the Termination Date, notwithstanding Paragraph 18 of the
Employment Agreement, and that Royer has no continuing or further obligations to
the Company under the Employment Agreement. Royer further acknowledges and
represents that any prior employment agreements with the Company, including the
Employment Agreement, have been terminated as of the Termination Date and are no
further force or effect upon the Parties.
[Signatures on the next page.]

 

21



--------------------------------------------------------------------------------



 



EXECUTED this 27th day of December, 2010, at Orange County, California.

         
 
  /s/ Donald E. Royer
 
   

EXECUTED this 22nd day of December, 2010, at Los Angeles County, California.

         
 
  Signature Group Holdings, Inc.    
 
       
 
  /s/ Craig F. Noell
 
By: Craig Noell    
 
  Its: Chief Executive Officer & President    

 

22



--------------------------------------------------------------------------------



 



EXHIBIT A
Employees in Decisional Unit Eligible For Severance Plan:

      Job Classification   Age (as of December 31, 2010)
Executive Vice President and Chief Financial Officer
  REDACTED
 
   
Executive Vice President, Chief Administrative Officer, Interim President and
Interim Chief Executive Officer
  REDACTED
 
   
Executive Vice President and General Counsel
  REDACTED

 
Employees in Decisional Unit Not Offered Severance Plan:

      Job Classification   Age
 
   
NONE
   

 

23



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND WAIVER
I, Donald E. Royer, hereby acknowledge that I was given 45 days to consider the
foregoing Agreement and knowingly and voluntarily chose to sign the Agreement
prior to the expiration of the 45-day period. I have not been induced to sign
this Agreement prior to the expiration of the 45-day period through fraud,
misrepresentation, threat to withdraw or alter the Agreement prior to the
expiration of the 45-day period, or by providing different terms to me if I
choose to sign the Agreement prior to the expiration of the 45-day period.
I declare under penalty of perjury under the laws of the State of California and
the United States of America that the foregoing is true and correct.
EXECUTED this 27th day of December, 2010, at Orange County, California.

         
 
  /s/ Donald E. Royer
 
   

 

24